DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/19; 03/25/19; 11/22/19; 06/10/20; & 01/06/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Peiche Soon (Reg. No. 74,770) on April 21, 2021.
The application has been amended as follows: 
{Claim 3}    (Currently Amended) A food comprising the cellulose nanofiber aqueous dispersion [[according to claim 2]] or a cellulose nanofiber derived from the aqueous dispersion according to claim 2. 
[[according to claim 2]] or a cellulose nanofiber derived from the aqueous dispersion according to claim 2. 
{Claim 5}     (Currently Amended) A water-containing chocolate comprising the cellulose nanofiber aqueous dispersion [[according to claim 2]] or a cellulose nanofiber derived from the aqueous dispersion according to claim 2.
{Claim 6}     (Currently Amended)  A cosmetic comprising the cellulose nanofiber aqueous dispersion [[according to claim 2]] or a cellulose nanofiber derived from the aqueous dispersion according to claim 2. 
{Claim 7}      (Currently Amended)  A rubber composition comprising the cellulose nanofiber aqueous dispersion [[according to claim 2]] or a cellulose nanofiber derived from the aqueous dispersion according to claim 2.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for evaluating a cellulose nanofiber dispersion comprising all the specific elements with the specific combination including steps of (5) measuring major axes of aggregates existing in a range of 3 mm x 2.3 mm in the step (4), and classifying the observed aggregates into an oversize aggregate having a major axis of 150 pm or more, a large size aggregate having a major axis of 100 pm or more and less than 150 pm, a middle size aggregate having a major axis of 50 pm or more and less than 100 pm, and a small size aggregate having a major axis of 20 pm or more and less than 50 pm; and  (6) counting the number of the aggregates classified in the step (5), and calculating a CNF dispersion index according to the equation 1 to evaluate dispersibility of the cellulose nanofiber aqueous dispersion, the equation 1: CNF dispersion index = (the number of oversize aggregates x 512 + the number of large size aggregates x 64 + the number of middle size aggregates x 8 + the number of small size aggregates x 1) = 2 in set forth of claim 1, wherein dependent claims 2-6 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




April12, 2021
								/SANG H NGUYEN/                                                                                                        Primary Examiner, Art Unit 2886